DETAILED ACTION

This action is in response to the arguments and amendments filed on 10/21/2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2015/0372478) in view of Oneufer et al. (US 2015/0103472). 	Regarding claim 13, Zhou et al. discloses (see fig. 1) a circuit breaker for powering a secondary electrical circuit, the circuit breaker comprising: a base unit (1) comprising: a main electrical circuit (6, 8, 10) configured to connect to a power line (connection to line between terminals 2 and 4) and a main transformer (16) configured to convert a current supplied by the power line (connection of 16 to power line) to power the secondary electrical circuit (operation of 16 along with 15); wherein the secondary electrical circuit comprises at least one of: a pluggable electronic trip module comprising a secondary transformer and an electronic control unit; or a thermomagnetic trip module comprising a thermomagnetic trip (30), wherein the electronic trip module and the thermomagnetic trip module are mechanically and electrically interchangeable with one another (see paragraph 0142 wherein the interchangeable trip unit can be thermal-magnetic or an electronic unit). 	Zhou et al. does not disclose a secondary circuit comprising a pluggable thermomagnetic trip module. 	Oneufer et al. discloses (see fig. 12B, 12D) that a secondary circuit comprises a pluggable thermomagnetic trip module (60M, see paragraph 0142). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the circuit breaker of Zhou et al. to include the features of Oneufer et al. because it’s used as a means to mitigate the effects of .
Allowable Subject Matter
Claims 8-12 and 14-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 8, the prior art fails to teach or disclose a circuit breaker having a pluggable trip module, the circuit breaker comprising: a base unit configured to operably connect to the pluggable trip module, the base unit comprising: a primary electrical circuit configured to connect to a power line; a system of electrical contacts configured to interrupt a current in the power line; a switching and trip mechanism for actuating the system of electrical contacts, the switching and trip mechanism comprising an interaction lever, wherein the interaction lever is configured to operably interact with the pluggable trip module to actuate the switching mechanism; and a current transformer for powering a secondary electrical circuit of the pluggable trip module, wherein the pluggable trip module is one of a pluggable electronic trip module and a pluggable thermomagnetic trip module, the pluggable electronic trip module and the pluggable thermomagnetic trip module being mechanically and electrically interchangeable with one another.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 10/21/2020 have been fully considered but they are not persuasive. Regarding claim 13, the applicant argues that “Zhou fails to remedy the deficiencies of Oneufer with regard to independent claim 8, and the Office Action does not assert otherwise. Indeed, the Office acknowledges that Zhou fails to disclose a secondary circuit comprising a pluggable thermomagnetic trip module. Office Action at 7. Moreover, Zhou fails to disclose “a base unit comprising: a main electrical circuit... and a main transformer,” as recited in claim 13 (emphasis added). Zhou discloses a circuit interrupter 1 having a thermal trip unit 30 {Zhou, U [0033]), but fails to disclose “wherein the pluggable electronic trip module and the pluggable thermomagnetic trip module are mechanically and electrically interchangeable with one another,” as recited in claim 13. In view of the mischaracterization of the prior art set forth above, the Office Action has neither properly determined the scope and content of the prior art nor properly ascertained the differences between claim 13 and the prior art. Moreover, the Office Action articulates no reason as to why one of ordinary skill in the art would have found the claimed combination obvious in view of the prior art, despite these differences. For at least these reasons, no prima facie case of obviousness has been established for independent claim 13. Accordingly, the rejection of claim 13 as allegedly being unpatentable over the cited references is improper and must be withdrawn”.  	The examiner does not agree with the applicant’s arguments regarding the Zhou et al. reference. Zhou et al. does disclose (see fig. 1) a base unit (1) comprising: a main electrical circuit (6, 8, 10) configured to connect to a power line (connection to line between 2 and 4) and a main transformer (16) configured to convert a current supplied .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472.  The examiner can normally be reached on M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838